Citation Nr: 1137109	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to an increase in a 10 percent rating for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1995 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2003 and April 2006 RO rating decisions.  The July 2003 RO decision, in pertinent part, denied service connection for a left knee disability (listed as residuals of a left knee injury) and for a low back disability (listed as residuals of a lower back injury).  The Veteran provided testimony at a personal hearing at the RO in August 2005.  

The April 2006 RO decision denied service connection for residuals of a left wrist fracture, to include as secondary to a service-connected right knee disability (residuals of a right knee injury resulting from traumatic chondromalacia of the right patella).  By this decision, the RO also denied an increase in a 10 percent rating for a right knee disability (residuals of a right knee injury resulting from traumatic chondromalacia of the right patella).  In December 2007, the Veteran testified at a Board hearing.  In April 2008, the Board remanded this appeal for further development.  

In a July 2009 decision, the Board granted service connection for residuals of a left wrist fracture, to include as secondary to a service-connected right knee disability.  The Board remanded the issues of entitlement to service connection for a left knee disability, entitlement to service connection for a low back disability, and entitlement to an increase in a 10 percent rating for a right knee disability, for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a hearing before the Board in Washington, D.C. (i.e. Central Office hearing), in December 2007.  In July 2011 and August 2011, the Board notified the Veteran that the Veterans Law Judge who conducted that hearing was no longer employed by the Board.  The Board requested that the Veteran clarify whether he desired to attend another hearing.  

In a response received at the Board in September 2011, the Veteran requested that he be scheduled for a Board videoconference hearing.  As the Veteran has requested a Board videoconference hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a Board videoconference hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


